Citation Nr: 1437568	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart condition, claimed as congestive heart failure.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's VA Form 21-526, Veteran's Application for Compensation and Pension, received by the Regional Office (RO) in May 2010, initially indicated that the Veteran was seeking disability benefits in the form of pension, not compensation.  Although the claim was developed as one for compensation, and the perfected appeal includes the three above-captioned issues, the Veteran's claim for nonservice-connected pension was also administratively denied the March 2011 notice letter accompanying the March 2011 rating decision, and the record does not reflect that the Veteran perfected an appeal as to that issue.  Accordingly, the Veteran's pension claim is not before the Board at this time.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's diabetes mellitus type 2 was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's heart condition was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A July 2010 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, and identified VA and private records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of Social Security Administration disability benefits.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were not required as there were no questions of medical fact posed by the record.  38 C.F.R. § 3.159(c) (4).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's May 2010 VA Form 21-526 did not assert service in Vietnam.  His Department of Defense Form 214 (DD-214) and other service records also do not reflect that he had service in Vietnam.  Accordingly, consideration of whether service connection is warranted under the presumptions concerning herbicide exposure is not appropriate.  

Diabetes

The Veteran's service treatment records, including his November 1971 service separation examination, do not reflect abnormal blood glucose level test results or a diagnosis of diabetes mellitus.  The first documented post-service diagnosis of diabetes is noted in a June 2010 private treatment record; additional private records dated through June 2010 and VA records dated between July 2010 and December 2011 reflect continued diagnoses of and treatment for diabetes.  Specifically, a July 2010 record indicates that the diabetes had first been diagnosed in 2007; the Veteran's May 2010 claim also asserts that his diabetes onset in 2007.

Although the evidence establishes a current diagnosis of diabetes mellitus type 2, the competent evidence of record does not relate it to the Veteran's service.  As noted above, the evidence does not reflect a diagnosis of diabetes mellitus until 2007, more than 35 years after service separation.  Further, he has not alleged his diabetes began prior to 2007, and the private treatment records of record dated in 2006 do not reflect that the Veteran had reported symptoms consistent with diabetes, or that such a diagnosis was made.  See, c.f., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Most importantly, no medical or credible lay evidence in the record suggests a relationship between the Veteran's diabetes and his military service or any incident therein.  For these reasons, the Veteran's claim for service connection cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service treatment records do not reflect abnormal blood pressure readings; his blood pressure was noted on the November 1971 service separation examination as being 120 systolic over 80 diastolic.  The first documented post-service diagnosis of hypertension is noted in a February 2006 private record.  Additional private records dated through the end of June 2010 and VA records dated between July 2010 and December 2011 reflect continued diagnoses of and treatment for hypertension.  A July 2010 record indicates that hypertension had first been diagnosed in approximately 2005; the Veteran's May 2010 claim asserts that his hypertension onset in February 2006.

Although the evidence establishes a current diagnosis of diabetes mellitus type 2, the competent evidence of record does not relate it to the Veteran's military service.  As noted above, the first documented diagnosis of hypertension is not dated until February 2006, roughly 35 years after service separation.  See Mense, 1 Vet. App. at 356.  Further, the Veteran has not alleged that his hypertension began prior to 2005 or 2006, depending on the source.  See, c.f., Washington, 19 Vet. App. at 368.  Most importantly, no medical or credible lay evidence in the record suggests a relationship between the Veteran's hypertension and his military service or any incident therein.  For these reasons, the Veteran's claim for service connection cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Heart Condition

The Veteran's service treatment records, including his November 1971 service separation examination, do not reflect abnormal clinical findings relating to the heart, or a diagnosed heart condition.  The first documented post-service diagnosis of a heart condition, congestive heart failure, is noted in a February 2006 private record.  Additional private treatment records dated through the end of June 2010 and VA records dated between July 2010 and December 2011 reflect continued diagnoses of and treatment for congestive heart failure, cardiomyopathy, and concentric left ventricular hypertrophy.  Specifically, a July 2010 record indicates that heart disease had first been diagnosed in February 2006, status post catheterization; the Veteran's May 2010 claim also asserts that his heart condition began in February 2006.

Although the evidence establishes a currently diagnosed heart condition, the competent evidence of record does not relate this condition to the Veteran's military service.  As noted above, the first documented diagnosis of a heart condition is not dated until February 2006, roughly 35 years after service separation.  See Mense, 1 Vet. App. at 356.  Further, the Veteran has not alleged that his heart condition prior to 2006.  See, c.f., Washington, 19 Vet. App. at 368.  Most importantly, no medical or credible lay evidence in the record suggests a relationship between the Veteran's heart condition and his military service or any incident therein.  For these reasons, the Veteran's claim for service connection cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for diabetes mellitus type 2 is denied.

Service connection for hypertension is denied.

Service connection for a heart disability is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


